DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 58-73 and 75-76 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 58-59 and 72-73 read on the non-elected subject matter of group II in the Restriction requirement mailed on 6-15-20.  Further, claims 60-71 and 75-76 read on a method of inducing human PSCs to rapidly differentiate into mature retinal cells through formation of anterior neural ectodermal bodies (ANEBs) (claims 60-65 and 75-76) or through an adherent monolayer method (claims 66-71), which is patentably distinct from the elected subject matter of the invention (group I, an in vitro method for the rapid and efficient generation of retinal pigment epithelial cells (RPECs) from hPSCs).  They are drawn to method having different objectives, method steps, reagents and doses used, schedules used, response variants and criterial of success.  They have different classifications and require separate searches.  Thus, they are patentably distinct from each other.
Further, Semechkin discloses chemically defined method of generating retinal epithelial cells and retinal pigmented epithelial cells from human pluripotent stem cells (hPSCs) (e.g. Abstract).  The human pluripotent stem cells were cultured on a feeder layer, transferred to feeder layer free culture conditions, such as culturing the hpSCs on plates coated with a xeno-free substrate, and culturing the hpScs with at least one retinal cell inducing agent to produce retinal epithelial progenitor cells, and culturing the retinal epithelial progenitor cells with a GSK, inhibitor, thereby producing PREs (e.g. [0008]).  The at least one retinal cell inducing agent is a .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 58-73 and 75-76 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s amendment filed on 3-17-21 has been entered.  Claims 38, 43 and 47-48 have been amended.  Claims 40-42 and 45-46 have been canceled.  Claims 57-76 have been added.  Claims 38-39, 43-44 and 47-76 are pending.
Claims 38, 43-44, 47-49, 57 and 74 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-17-21 was filed after the mailing date of the Non-Final Office Action on 9-18-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 3-17-21 necessitates this new ground of rejection.
The phrase “further supplemented with Rho Associated Protein Kinase (iROCK)” in line 2 of claim 44 is vague and renders the claim indefinite.  The abbreviation for Rho Associated Protein Kinase is “ROCK”.  “iROCK” is inhibitor of ROCK.  “ROCK” and “iROCK” are totally different compounds.  It is unclear what is intended to be claimed in the phrase “further supplemented with Rho Associated Protein Kinase (iROCK)”.
The term “IDE-2” in line 3 of claim 57 is vague and renders the claim indefinite.  The term “IDE-2” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “IDE-2” would be remedial.
Claim 57 recites the limitation "the at least one agonist of the WNT signaling pathway" and the limitation “the at least one agonist of the Activin-like signaling pathway” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 57 depends from claim 38 and step (c) of claim 38 fail to recite those limitations as set forth above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38, 43, 47-49, 57 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., 2016 (US 20160243285 A1, effective filing date, 10-9-13) in view of Clegg et al., June 2015, (US 20150175964 A1) and Surmacz et al., 2012 (Stem Cells, Vol. 30, p. 1875-1884, IDS).  Applicant’s amendment filed on 3-17-21 necessitates this new ground of rejection.
Claims 38, 43, 47-49, 57 and 74 are directed to an in vitro method for the rapid and efficient generation of retinal pigment epithelial cells (RPECs) from human pluripotent stem cells (PSCs) comprising (a) culturing human PSCs under defined, feeder-free, and/or xeno-free culture condition, (b) contacting human PSCs in a culture system comprising base medium supplemented with (i) one or more small molecule antagonists to each of TGFbeta and BMP, and (ii) either an antagonist of WNT signaling pathway, or an agonist of the Sonic Hedgehog (SHH) pathway, or both, and (iii) Nicotinamide, such that the human PSCs differentiate into anterior neural ectodermal cells (ANECs), culturing ANECs to produce human PSC-derived eye field progenitor cells (EFPCs), (c) in a secondary differentiation step, culturing said human PSC-
Regarding claims 38, 43, 47-49, 57 and 74, Zhang teaches a method for producing human primitive retinal stem cells (hpRSCs) from isolated human embryonic stem cells (hESCs) by culturing isolated hESCs on a solid support with culture medium in the absence of feeder cells, feeder-conditions medium or serum for a sufficient time and culturing the isolated hESCs on a solid support with a culture medium comprising a combination of small molecule inhibitor for Wnt and TGFbeta/BMP signaling activities so as to differentiate the isolated hESCs to isolated human primitive retinal stem cells to produce hpRSCs (e.g. [0011]).  A method for producing 
It is noted that the phrase “agonist of one or more of Actin-A like and WNT signaling pathways” in line 2 of step (d) of claim 38 is interpreted as only one of Actin-A like agonist or WNT agonist is required.  The phrase “the at least one agonist of the WNT signaling pathway is CHIR99021, and the at least one agonist of the Activin-like signaling pathway is IDE-2” in lines 2-3 of claim 57 is interpreted as describing the type of agonist recited in step (d) of claim 38, but it is not required to have both agonists of Activin-like signaling and WNT signaling.
Zhang does not specifically teach using nicotinamide in the process of inducing human pluripotent stem cells to differentiate into eye field progenitor cells (EFPCs), or via formation of anterior neural ectodermal cells (ANECs).
Clegg teaches derivation of retinal pigmented epithelial cells from pluripotent cells (e.g. Abstract).  Nicotinamide is known to promote differentiation of RPE (retinal pigmented epithelium) from pluripotent cells, such as differentiation of human embryonic stem cells into retinal pigment epithelium cells (e.g. [0013]).  The term “pluripotent cells” encompasses embryonic stem cells and other types of stem cells and exemplary human stem cell line includes H9 human embryonic stem cell line (e.g. [0015]).  A method of differentiating pluripotent cells into retinal pigmented epithelium cells by culturing pluripotent cells in the first medium comprising a basal medium supplemented with IGF1, DKK1 and noggin, in a second medium 
Surmacz teaches in the in vitro cell differentiation systems, Noggin (an endogenous polypeptide BMP antagonist), SB431542 (a small molecule Activin/Nodal antagonist through inhibition of ALK4, 5, 7 kinases), and lefty (an endogenous polypeptide Nodal antagonist) have been shown to induce neuroectodermal fate, and inhibition of both BMP and Activin/Nodal, which are members of the TGF-beta signaling system, is necessary for more efficient induction in vitro.  Surmacz teaches using small molecule inhibitors of the TGF-beta signaling pathway to direct the differentiation of hESCs toward anterior neural ectoderm (ANE). SB431542 is a potent inducer of PAX6 expression (e.g. p. 1875, right column, last paragraph, page 1876, left column, 1st and 2nd paragraphs). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use nicotinamide in the process of inducing human pluripotent stem cells to differentiate into eye field progenitor cells (EFPCs) because both Zhang and Clegg teach differentiation of human pluripotent stem cells into eye field progenitor cells (pRSCs of Zhang and early eye field differentiation after medium 2 of Clegg) via the use of WNT inhibitor and BMP inhibitor, and Clegg teaches using nicotinamide in medium 1 and 2.  
It would have been prima facie obvious for one of ordinary skill in the art to differentiate human PSC into anterior neural ectodermal cells (ANECs) because Surmacz teaches using small molecule inhibitors of the TGF-beta signaling pathway, including inhibition of both BMP and Activin/Nodal signaling pathways, to direct the differentiation of hESCs toward anterior neural ectoderm (ANE).  Since both Zhang and Clegg teach differentiation of human pluripotent stem cells into eye field progenitor cells (pRSCs of Zhang and early eye field differentiation after medium 2 of Clegg) via the use of WNT inhibitor and BMP/TGF-beta inhibitor, which are similar to the inhibitors taught by Surmacz, it would be obvious to one of ordinary skill in the art that the process taught by Zhang and Clegg to differentiate hPSCs into eye filed progenitor cells would also differentiate hPSCs into ANE cells with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce human primitive retinal stem cells (hpRSCs) and human RPE cells from isolated human embryonic stem cells (hESCs) as taught by Zhang with reasonable expectation of success.

Claims 38 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., 2016 (US 20160243285 A1, effective filing date, 10-9-13) in view of Clegg et al., June  as applied to claims 38, 43, 47-49, 57 and 74 above, and further in view of Semechkin et al., November 19, 2015 (WO 2015/175783 A1, IDS).  Applicant’s amendment filed on 3-17-21 necessitates this new ground of rejection.
Claims 38 and 44 are directed to an in vitro method for the rapid and efficient generation of retinal pigment epithelial cells (RPECs) from human pluripotent stem cells (PSCs) comprising (a) culturing human PSCs under defined, feeder-free, and/or xeno-free culture condition, (b) contacting human PSCs in a culture system comprising base medium supplemented with (i) one or more small molecule antagonists to each of TGFbeta and BMP, and (ii) either an antagonist of WNT signaling pathway, or an agonist of the Sonic Hedgehog (SHH) pathway, or both, and (iii) Nicotinamide, such that the human PSCs differentiate into anterior neural ectodermal cells (ANECs), culturing ANECs to produce human PSC-derived eye field progenitor cells (EFPCs), (c) in a secondary differentiation step, culturing said human PSC-derived EFPCs under defined, feeder-free, and xeno-free culture conditions, and (d) culturing said PSC-derived EFPCs in a culture comprising agonist of one or more of Activin-A like and WNT signaling pathway but in the absence of Nicotinamide such that they differentiate to hPSC-derived RPECs.  Claim 44 specifies the base media is further supplemented with Rho associated protein kinase (iROCK).  
Zhang teaches a method for producing human primitive retinal stem cells (hpRSCs) from isolated human embryonic stem cells (hESCs) by culturing isolated hESCs on a solid support with culture medium in the absence of feeder cells, feeder-conditions medium or serum for a sufficient time and culturing the isolated hESCs on a solid support with a culture medium comprising a combination of small molecule inhibitor for Wnt and TGFbeta/BMP signaling activities so as to differentiate the isolated hESCs to isolated human primitive retinal stem cells 
Clegg teaches derivation of retinal pigmented epithelial cells from pluripotent cells (e.g. Abstract).  Nicotinamide is known to promote differentiation of RPE (retinal pigmented epithelium) from pluripotent cells, such as differentiation of human embryonic stem cells into retinal pigment epithelium cells (e.g. [0013]).  The term “pluripotent cells” encompasses embryonic stem cells and other types of stem cells and exemplary human stem cell line includes H9 human embryonic stem cell line (e.g. [0015]).  A method of differentiating pluripotent cells into retinal pigmented epithelium cells by culturing pluripotent cells in the first medium comprising a basal medium supplemented with IGF1, DKK1 and noggin, in a second medium supplemented with IGF1, DKK1, noggin and bFGF, in a third medium comprising IGF1, DKK1 and Activin A, and in a fourth medium comprising Activin A and SU5402, and the first and/or second medium can further comprises nicotinamide (e.g. claims 59 and 62, [0037], [0039]).  Noggin is a protein inhibitor of BMP and TGF-beta signaling.  LDN-193189 is a small molecule BMP inhibitor (e.g. [0028]).  DKK1 is a secreted protein inhibitor of the WNT signaling pathway.  Exemplary DKK1 mimics include IWP-2, IWP-3, IWP-4 and XAV939 (e.g. [0030]).  During culture in medium 2, the cultured cells are theorized to be undergoing retinal progenitor specification or early eye field differentiation (e.g. [0051]).
Surmacz teaches in the in vitro cell differentiation systems, Noggin (an endogenous polypeptide BMP antagonist), SB431542 (a small molecule Activin/Nodal antagonist through st and 2nd paragraphs). 
Zhang, Clegg and Surmacz do not specifically teach the base media is further supplemented with Rho associated protein kinase (iROCK) (Here it is interpreted as inhibitor of ROCK).  
Semechkin discloses chemically defined method of generating retinal epithelial cells and retinal pigmented epithelial cells from human pluripotent stem cells (hpSCs) (e.g. Abstract).  The human pluripotent stem cells were cultured on a feeder layer, transferred to feeder layer free culture conditions, such as culturing the hpSCs on plates coated with a xeno-free substrate, and culturing the hpScs with at least one retinal cell inducing agent to produce retinal epithelial progenitor cells, and culturing the retinal epithelial progenitor cells with a GSK inhibitor, thereby producing retinal pigmented epithelial cells (PREs) (e.g. [0008], claim 1).  The at least one retinal cell inducing agent is a TGFbetaR-1 inhibitor, a Wnt inhibitor, a BMP inhibitor, a ROCK inhibitor, or any combination thereof.  The TGFbetaR-1 inhibitor can be SB431542, SB505124 or SB525334, the Wnt inhibitor can be IWP-2, and the BMP inhibitor can be LD-193189 or DMH-1, and the ROCK inhibitor can be AS1892802, GSK269962. SB772077B or Y-276322.  The GSK inhibitor can be CHIR99021, CHIR98014, LY2090314 or SB216763 (e.g. [0009], claim 5-10) (For claims 38, 40-41 and 43-45).  The feeder layer free culture conditions comprise 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use ROCK inhibitor in the process of inducing human PSCs to differentiate into human eye field progenitor cells (EFPCs) because both Zhang and Clegg teach differentiation of human pluripotent stem cells into eye field progenitor cells (pRSCs of Zhang and early eye field differentiation after medium 2 of Clegg) via the use of WNT inhibitor and BMP inhibitor, and Semechkin teaches culturing the hPSCs with at least one retinal cell inducing agent, including a TGFbetaR-1 inhibitor, a Wnt inhibitor, a BMP inhibitor, a ROCK inhibitor, to produce retinal epithelial progenitor cells, and culturing the retinal epithelial progenitor cells with a GSK inhibitor, thereby producing retinal pigmented epithelial cells (PREs).  Since Semechkin teaches using ROCK inhibitor to induce differentiation of human PSCs to retinal epithelial progenitor cells, which can be considered as eye field progenitor cells, it would be obvious for one of ordinary skill in the art to use ROCK inhibitor in the process of producing human primitive retinal stem cells (hpRSCs) from isolated human embryonic stem cells (hESCs) by using a culture medium comprising a combination of small molecule inhibitor 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce human primitive retinal stem cells (hpRSCs) and human RPE cells from isolated human embryonic stem cells (hESCs) as taught by Zhang with reasonable expectation of success.

Reference Semechkin is no longer used as a primary reference and references Choudhary and reference Osakada are no longer used in the rejection set forth above due to the amendment filed on 3-17-21. Therefore, Applicant’s arguments (page 14-21) filed on 3-17-21 regarding the 35 U.S.C. 103 rejection in the Non-Final Office Action mailed on 9-18-20 render moot.  

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632